DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on September 14, 2021.  Claims 25, 32, 39, 46, 47, 49, 50, 52 and 53 have been amended.  Claims 29, 31, 36, 38, 43 and 45 have been cancelled.  New claims 55-60 have been added.  Claims 25, 26, 32, 33, 39, 40 and 46-60 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 26, 32, 33, 39, 40 and 46-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claims 26, 33, 40, 36, 40 and 46-60 are rejected due to their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26, 32, 33, 39, 40, 46-54, 56, 58 and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke (US 2018/0181958).
Claim 25 recites:
A computer-implemented method, comprising: (Locke, Fig. 4, [0074], method 400)
receiving a request to access a credit card account to complete a transaction, wherein the credit card account is locked; (Locke, [0005], activated e.g. turned on; Fig. 3, [0072], secure online checkout; Fig. 4, [0074], transaction card, log in to application; [0078])

retrieving a token from an electronic wallet of the user device, wherein the token is retrieved by the application using the tag identifier, and wherein the electronic wallet and the application do not store the information identifying the credit card; (Locke, [0083]-[0085], token)
transmitting the tag identifier and the token, wherein when the tag identifier and the token are received at a payment authorization entity, the payment authorization entity uses the tag identifier and the token to unlock the credit card account; (Locke, [0085], backend account provider verifies user) 
receiving an indication that the credit card account is unlocked; and (Locke, [0082], push notification) 
providing transaction information associated with the transaction to complete the transaction using the credit card account, wherein when the transaction is completed, the payment authorization entity locks the credit card account.  (Locke, [0083], single use transaction key; [0005], deactivated e.g. turned off)
Claims 32 and 39 correspond to claim 25 and are rejected on the same grounds.  Regarding claims 32 and 39, Locke, Fig. 4, [0074], method 400; [0090], physical media and computer systems.  
Claim 26 recites:
The computer-implemented method of claim 25, wherein the token represents the credit card account.  (Locke, Fig. 4, [0085], token represents financial account)
Claims 33 and 40 correspond to claim 26 and are rejected on the same grounds.
Claim 46 recites:
The computer-implemented method of claim 25, wherein the physical tag is a near-field communication (NFC) object, and wherein the NFC object stores the tag identifier.  (Locke, [0007], dynamic transaction card may store validation information in a passive tag, such as a passive NFC tag; see also [0018], [0028], [0034], [0038], [0039],[0041], [0072],[0075], [0078]-[0080], [0084])
Claims 49 and 52 correspond to claim 46 and are rejected on the same grounds.
Claim 47 recites:
The computer-implemented method of claim 25, wherein the physical tag is a sticker, and wherein the sticker is physically adhered to the credit card.  (Locke, Fig. 1, [0029], [0030], secure payment chip 122; [0075], NFC attachment)
Claims 50 and 53 correspond to claim 47 and are rejected on the same grounds.
Claim 48 recites:
The computer-implemented method of claim 25, wherein the physical tag is registered for use only with the mobile device.  (Locke, [0082], account provider system may identify the user's identification and their registered user device and dynamic transaction card)
Claims 51 and 54 correspond to claim 47 and are rejected on the same grounds.
Claim 56 recites:
The computer-implemented method of claim 25, wherein the token is generated by the payment authorization entity in response to a request from the application, wherein the request from the application includes the tag identifier and authorization information corresponding to a customer associated with the credit card.  (Locke, [0083]-[0085], token)
Claims 58 and 60 correspond to claim 56 and are rejected on the same grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2018/0181958) in view of Gopal (US 2016/0155156).
Claim 55 recites:
The computer-implemented method of claim 25, wherein the payment authorization entity uses the transaction information to determine a set of habits and preferences associated with the credit card account.  (Locke does not specifically disclose using transaction information to determine a set of habits and preferences associated with the credit card account.  The related art reference Gopal, Fig. 6, [0075], discusses analyzing transactions to determine habits.  It would have been obvious to a person of ordinary skill in the art to add the analysis of Gopal to Locke in order to provide offers to a consumer as discussed in Gopal, Abstract.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Gopal in Locke since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Adding the functionality of determining a search history of a user would improve a user interaction. Additionally, both are in the field of transaction services and one of ordinary skill in the art would recognize the combination to be predictable.)
Claims 57 and 59 correspond to claim 55 and are rejected on the same grounds.


Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered and are addressed below.
Regarding the rejections under 35 U.S.C. 102, the Applicant’s amended claims are addressed in detail above.  As no arguments were presented, there are no arguments to respond to.  The pairing of a mobile device having a mobile application with a dynamic transaction card to facilitate secure authentication and secure online checkout in Locke anticipates the security methods of the claims as currently drafted.  
Lastly, it is respectfully noted that the subject application is a business method resolving credit authorization requests using multi-factor authentication.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, technology to link a payment account to a mobile device, IC tags and stickers, user authentication and network communication between various parties are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Johnson (US 2016/0098692) discusses configuring a system to determine a user’s normal transaction habit, [0145].
Smith (US 2014/0233834) discusses analyzing user’s transaction habits, [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692